DISSENTING OPINION BY
Judge LEAVITT.
The Child Protective Services Law defines a “perpetrator” as a person who provides care for a child “in lieu of’ the parent. 23 Pa.C.S. § 6303(a). The majority holds that one can be acting in lieu of a parent even if the parent is present, which departs from the words of the statute. In any case, the factual findings of the adjudication are so elliptical and contradictory, they escape meaningful appellate review. For these reasons, I respectfully dissent.
The ALJ found that T.W. (Grandfather) had sexually abused his step-granddaughter C.H. (Child) while giving her a bath. At the hearing, Child, who was four years old at the time, testified that she and Grandfather were alone in the bathroom on the day identified by Children and Youth Services (CYS) as the day on which Child was abused. However, Child also testified at the hearing that Grandfather did not touch or hurt her and that she liked taking baths with him. The ALJ found Child’s hearing testimony “non-sen-sical” and assigned it zero credibility. Instead, the ALJ based her finding of sexual abuse upon Child’s out-of-court statements to Rhonda Henderson, a forensic nurse and Lisa Pierro, a CYS employee, that Child had made nine months earlier. Notably, Child’s statement to Pierro was recorded on videotape, but CYS did not offer that recording into evidence. Grandfather adamantly denied abusing Child and denied that he was ever alone with Child on the day in question, but his testimony was not believed by the ALJ.1
Notwithstanding the ALJ’s finding that Grandfather abused Child, she concluded that he was not a “perpetrator” within the meaning of the law because he was not providing care “in lieu” of Child’s mother (Mother) when the abuse occurred. The ALJ made one factual finding relevant to whether Grandfather had custodial responsibility for Child when the abuse occurred:
In early September 2008, [Grandfather] was not residing in the same home as [Child], a paramour of [Child’s] mother or a person responsible for the welfare of [Child] in lieu of parental supervision.2
ALJ Adjudication, Finding of Fact No. 31 (emphasis added). In support of her decision to grant Grandfather’s request to ex*1075punge the indicated report of abuse, the ALJ explained as follows:
[Grandfather] was [Child’s] legal guardian from July 2005 through July 2007 when, presumably, he would have met the regulatory definition of perpetrator, but there is simply no evidence presented by [CYS] that [Grandfather] was a perpetrator as that word is defined by the governing regulation in September 2008.
ALJ Adjudication at 11 (emphasis added).
The Bureau adopted the ALJ’s adjudication, and CYS sought reconsideration from the Secretary of Public Welfare. It argued that Grandfather did meet the definition of a perpetrator because he was alone in the bathroom with Child and, thus, was acting in lieu of Mother when the abuse occurred. This temporary custody, CYS argued, made Grandfather a perpetrator. CYS’s argument in support of reconsideration closed with the statement that:
The Bureau failed to consider the fact that [Child] testified that she was alone with [Grandfather] in the bathtub when he abused her. See TR, June 15, 2009, 30-38.
Application for Reconsideration, Reproduced Record at 68 (R.R._). In actuality, Child denied any abuse and, in any case, her testimony was found not credible.
The Secretary granted reconsideration and found Grandfather to meet the definition of perpetrator. In support, the Secretary reasoned:
Here, the hearing transcript reveals that [Grandfather] babysat the child and even bathed her at times, with no other adult present. As such, I find that [Grandfather] is a person who was responsible for the child’s welfare and provided temporary care, when the parent was not present.
Final Order, ¶ 3, R.R. 72 (emphasis in original). This single paragraph contains the sum total of the factual findings and analysis of the Secretary in her Final Order denying Grandfather’s request to expunge the indicated report of abuse.
On appeal, Grandfather argues that the Secretary erred. First, he notes that the ALJ did not find that he was alone with Child during the bath. Second, the “hearing transcript” does not support a finding that the two were alone during the bath. Accordingly, Grandfather argues that the evidence did not establish that he had even temporary custody of Child.
There is a reason why the Child Protective Services Law does not define “perpetrator” as any person who commits an act of child abuse. The ChildLine Registry does not function as a kind of Megan’s Law that gives notice to the world of the whereabouts of “indicated” child predators. The ChildLine Registry was established for those needing a background check of prospective child care providers, who might serve as foster parents, teachers or daycare workers. Accordingly, the Child Protective Services Law has given a precise meaning to “perpetrator,” i.e., it must be a person who has provided care of a child “in lieu of’ the parent. Further, the indicated report of abuse is stricken from the ChildLine Registry when the child victim reaches age 23. 23 Pa.C.S. § 6338(b).
It follows, therefore, that before an agency can issue an indicated report of child abuse, it must be able to provide evidence that the parent, or legal guardian, has transferred control of a child to the person charged with abuse. For example, in K.J. v. Department of Public Welfare, 767 A.2d 609 (Pa.Cmwlth.2001), the parents of a victim entrusted the care of their child for 20 minutes to a babysitter, who was found to be a perpetrator by virtue of *1076his temporary custody. The record in K.J. established the transfer of custodial care from the parent to the babysitter.
Here, there is no evidence of a transfer of custody. Grandmother testified that Child herself initiated the bath by asking to join her sister who was already in the bath. Grandmother was not believed.3 Child testified that Mother made her bathe with Grandfather, suggesting that Mother was present, also defeating a finding of transfer. However, Child was not believed. Indeed, the ALJ dismissed her testimony as “non-sensieal.” CYS could have called Mother to testify that she transferred temporary custody of Child to her parents, but Mother did not testify. CYS presented no evidence, as found by the ALJ, that Mother had transferred custody of Child to Grandfather. See ALJ Adjudication at 11.
Mother’s sister (Aunt) was the only family witness whose testimony was credited by the ALJ. She described her parents’ home as a “beach resort,” with family coming and going. R.R. 117. Aunt is the mother of two young sons, ages six and three, and has also asked Grandfather to allow her sons to join him in the bath on occasions when they got dirty after playing outside. Aunt confirmed that Grandfather wore swimming trunks during these baths, presumably because of the traffic in and out of the bathroom. She herself would often sit in the bathroom and chat with the bathers. Aunt acknowledged that Grandfather had at times bathed her sons with no other adults in the bathroom, but she also stated that other adults were nearby and the door was always open. Aunt described the house as small, with the bathroom only a few steps from the living room and close enough that “you can hear everything.” R.R. 117. Aunt described Grandfather as the “perfect grandfather” and testified that she did not believe the charge of sexual abuse. R.R. 117.
The Secretary found that Grandfather bathed Child, “with no other adult present,” based on the “hearing transcript.”4 The Secretary also concluded that the absence of other adults was, in itself, enough to establish Grandfather’s temporary custody of Child. There are several problems with the Secretary’s findings, beginning with the “hearing transcript,” which contains conflicting reports and is missing other critical evidence.
First, there was no testimony from any witness who was found credible by the ALJ that Child was alone with Grandfather during the bath in question. Grandfather and his wife, Grandmother, who is the biological grandmother of Child, both testified. They stated that they bathed Child together and that Child was never alone with Grandfather. Child said she was alone, but she was not believed. Neither Henderson nor Pierro, who were believed, testified that Child ever told them she was alone in the bathroom when the abuse occurred. Aunt, who was believed, *1077did not testify that Child was alone with Grandfather on the occasion in question.
Second, although the Secretary is free to reverse the ALJ’s credibility determinations, it is not even clear that this is what the Secretary intended. The ALJ made very specific credibility determinations of the fact witnesses after viewing their demeanor. The Secretary may make different credibility determinations, but they should be express and be explained. In Stoner v. Bureau of Professional and Occupational Affairs, State Board of Medicine, 10 A.3d 364, 375 (Pa.Cmwlth.2010), appeal denied, — Pa. -, 34 A.3d 834 (2011), we explained that the State Board of Medicine could not reverse the credibility determinations of its hearing officer without “ ‘explaining] its decision in sufficient detail to permit meaningful appellate review.’ ” Id. The Pennsylvania Supreme Court has expressly provided that where the adjudicator has the power to reverse the credibility determinations of the hearing officer who actually observed the witnesses, it must explain its decision in sufficient detail to show the finding is based on substantial evidence of record. R. v. Department of Public Welfare, 535 Pa. 440, 446, 636 A.2d 142, 145 (1994).
Both Child and Grandfather testified that Grandfather did not touch Child inappropriately or hurt her, but they were not found credible. Aunt testified in support of their statements. Aunt did not testify on the critical factual questions of how and when Mother transferred control of Child or whether Child was bathed on the day in question with “no other adults present.” Aunt’s testimony, including her statement that Grandfather was “the perfect grandfather,” was found credible, but the ALJ did not reconcile this credited character assessment with her finding that Grandfather had sexually abused Child. Neither did the Secretary. The Secretary did not explain whether or what extent she intended to reverse any of the credibility determinations of the ALJ, and this is necessary for meaningful appellate review.
Third, Child’s out-of-court statements to Henderson and Pierro attested to sexual abuse. However, neither Henderson nor Pierro testified that Child made any statement relevant to the critical question of how and when Mother transferred control of Child to Grandfather or whether Child was alone in the bathroom with Grandfather. CYS did not offer Child’s videotaped interview of Child’s statement but, rather, Pierro’s testimony about what Child said in the interview.
A.Y. v. Department of Public Welfare, 537 Pa. 116, 641 A.2d 1148 (1994), is the leading case on the use and admissibility of a child victim’s out-of-court statements. In A.Y., as here, the county Children and Youth Services Agency did not offer either a verbatim transcript of the victim’s statement or even a recording.
Instead, the Agency was able to rely on its own employees’ recitation of what the three-year-old stated had occurred. The effect of this procedure was to totally deny the appellant the ability to review or challenge the evidence against her, and perhaps more importantly, it prevented the hearing officer from having any opportunity to judge the evidence except through the prism provided by the Agency. We think more is required.
Id. at 125, 641 A.2d at 1152 (emphasis added).
This is what happened here. CYS relied upon its own employees’ recitation of what the three-year-old Child stated. Neither Henderson’s report nor the transcript of Pierro’s interview of Child was provided to Grandfather’s counsel before the hearing. More importantly, the ALJ was required to judge Child’s hearsay statements fil*1078tered “through the prism provided by the Agency.” This is problematic for two reasons. First, the ALJ found Child’s testimony at the hearing non-sensical and not credible and may have reached the same conclusion had she viewed the recorded interview. Second, at least part of Child’s statement to Pierro was not believed because it did not make it into the indicated report of abuse. Child reported that after the bath in question, Grandfather took Child’s younger sister (Sister) outside to the porch where he “put his finger in her pee pee.” R.R. 92. Child also reported to Henderson, according to her notes, that Grandfather hurt Sister and made her cry. Sister was not made a part of the report of indicated abuse.
The majority glosses over the Secretary’s failure to make clear findings of fact by concluding that it does not matter whether or not Child was alone with Grandfather during the bath. The majority holds that Grandfather was a “perpetrator” because he had physical control of Child while she was in the bath. Every opportunistic pedophile who snatches a child randomly has physical control of his victim, but the indicated report targets only those abusers who act in lieu of a parent when the abuse occurs. The majority’s construction renders the requirement that a perpetrator act “in lieu” of the parent meaningless.
Nevertheless, I agree with the majority that there may be more than one “perpetrator.” For example, if Mother had been called as a witness and then testified that she asked Grandfather and Grandmother to bathe Child while she did laundry in the basement, that evidence would show the requisite transfer of parental care. If the ALJ also found that abuse took place in the presence of both grandparents, then both grandparents would be listed in the ChildLine Registry as “perpetrators.”
On the other hand, if the only other adult present during the abuse had been Mother, then she, not Grandfather, was the “perpetrator” within the meaning of the Child Protective Services Law. Mother would also be a criminal for not intervening on her daughter’s behalf. If Grandfather had committed the abuse while Mother stood by, Grandfather would be acting as Mother’s partner in crime and, like all criminals, should be prosecuted. He would not, however, be acting in place of Mother.
The point is that a “perpetrator” is one who acts in lieu of a parent. CYS should have had Mother testify on the transfer of Child’s control, but it did not. This was why the ALJ complained that “there is simply no evidence presented by [CYS] that [Grandfather] was a perpetrator as that word is defined in the governing regulation.” ALJ Adjudication at 11.
In our appellate review, this Court must determine whether the factual findings are supported by substantial evidence and the law has been properly applied. The county agency bears the burden of proving all of the essential issues in an expungement proceeding, and they must be addressed by the Department of Public Welfare. See Manor v. Department of Public Welfare, 796 A.2d 1020, 1030 (Pa.Cmwlth.2002). When this is not done, we are precluded from conducting meaningful appellate review. Salters v. Pennsylvania State Police Municipal Police Officers’ Education and Training Commission, 912 A.2d 347, 355 (Pa.Cmwlth.2006) (agency adjudication must contain findings of fact which are sufficiently detailed so that this Court can conduct meaningful appellate review). Where the findings are not sufficiently detailed, remand is appropriate. See Manor, 796 A.2d at 1030.
The Secretary’s final order does not contain specific findings of fact or express *1079credibility determinations. 2 Pa.C.S. § 507. The Secretary’s single reference to the hearing transcript is too general to have meaning, particularly given the fact that most of the hearing testimony was found not credible by the ALJ who heard the testimony. Further, the Secretary’s finding that Grandfather was alone with Child at the time the abuse occurred is not enough to make him a perpetrator. There must also be a finding that Mother transferred parental care to him.
For these reasons, I would vacate the Secretary’s adjudication and remand the matter for specific findings of fact on who was present when the abuse occurred and whether Grandfather acted “in lieu” of Mother.
Judge BROBSON joins in this dissenting opinion.

. Grandfather also testified that he wore swimming trunks while he bathed Child. His wife confirmed Grandfather’s statement, but she was not found truthful. Child responded "no” to the question of whether Grandfather wore clothes in the bathtub. Reproduced Record at 88 (R.R.' — ). The question was ambiguous. Shirts and pants are "clothes;” swimming trunks are not generally termed as "clothes.” The "no” response of Child was ambiguous and does not support the majority's assertion that Grandfather was "naked” when he bathed Child. Neither the ALJ nor the Secretary made that finding.


. A perpetrator is one who commits abuse and is responsible for the child who is the victim. Section 6303(a) defines "perpetrator" as
fa] person who has committed child abuse and is a parent of a child, a person responsible for the welfare of a child, an individual residing in the same home as a child or a paramour of a child’s parent. 23 Pa.C.S. § 6303(a) (emphasis added). The statute then defines a ”[p]erson responsible for the child’s welfare” as
[a ] person who provides permanent or temporary care, supervision, mental health diagnosis or treatment, training or control of a child in lieu of parental care, supervision and control....
Id. (emphasis added). Stated otherwise, a person must provide care or control of the child “in lieu of" the parent to be a "person responsible.” Id.


. The ALJ found:
The testimony of [Grandfather] and [Grandmother] was not accepted as credible.
ALJ Adjudication, Finding of Fact No. 30.


. The Secretary’s final order after reconsideration is atypical in format. Usually, where the Secretary reverses the Bureau, she issues an adjudication with new findings of fact and conclusions of law, which paves the way for meaningful appellate review. See, e.g., In re Petition for Formation of Independent School District, 17 A.3d 977, 983 (Pa.Cmwlth.2011) (case originally remanded because Secretary of Education's adjudication lacked findings of fact and conclusions of law). See also Section 507 of the Administrative Agency Law, 2 Pa. C.S. § 507, which requires that all adjudications of a Commonwealth agency "contain findings and the reasons for the adjudication.”